Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-14-00199-CR

                                        IN RE Robert L. GRIFFITH

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: April 9, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator Robert L. Griffith filed this pro se petition for writ of mandamus on March 26,

2014, complaining of the trial court’s denial or failure to rule on various pro se motions. Relator

has been appointed trial counsel to represent him in connection with his pending criminal charges.

We conclude that any original proceeding on the issue presented should be presented by relator’s

trial counsel. Relator is not entitled to hybrid representation. See Patrick v. State, 906 S.W.2d 481,

498 (Tex. Crim. App. 1995). The absence of a right to hybrid representation means relator’s pro

se mandamus petition will be treated as presenting nothing for this court’s review. See id.; see also

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding).

Accordingly, relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).



1
 This proceeding arises out of Cause No. 2013CR3530, styled The State of Texas v. Robert L. Griffith, pending in the
187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.
                                                                                        04-14-00199-CR


        Additionally, relator requested leave to file his petition for writ of mandamus. No leave is

required to file a petition for writ of mandamus in this court. TEX. R. APP. P. 52. Therefore, relator’s

request for leave to file is denied as moot.


                                                    PER CURIAM

DO NOT PUBLISH




                                                  -2-